DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 9-14 of Species 2 in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-8 and 15-20 of Species 1 and claims 9-14 of Species 2 are both generic and Species 2 also claim the operation and alarm of the one or more burners claimed in Species 1. 
However, the arguments are not found to be persuasive because Species 2 recite operation and alarm of one or more oven compartments that Species 1 do not include. To further clarify the distinctions between Species 1 and Species 2, Species 2 claims wherein the locked mode deactivates the operation of the oven but does not deactivate the operation of the burners is very different than Species 1 that requires the burners to be deactivated when in the locked mode. 
Based on the distinctions between Species 1 and Species 2, there is a search and/or examination burden for the patentably distinct species.
Claims 21-23 of Species 3 are withdrawn without traverse in the reply.
 	Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 1-8 and 15-20 of Species 1 are currently pending for examination.
	Claims 9-14 of Species 2 and 21-23 Species 3 are withdrawn from examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being by Spano (Pub. No.: US 2016/0374163 A1).

Regarding claim 1, Spano teaches a residential cooking appliance (Fig. 1, cooking hob 1) comprising: 
a housing having a cooking surface (Fig. 1, hob housing with cooktop 2); 
one or more burners disposed on the cooking surface (Fig. 1, burner 3); 
one or more actuators disposed on the housing and capable of operating the one or more burners between energization and de-energization (Fig. 1, control interface 4); 
one or more alarms (para [0031], visual and acoustic alarms); 
an ignition enable control (Fig. 1, lock/unlock key 5); 
a controller coupled to the one or more actuators, the one or more alarms, and the ignition enable control (para [0047], “The appliance 1 further comprises a controller (not shown) adapted to operate the burners 3 according to user settings inputted and/or set via the user control interface 4.”), the controller configured to: 
 		receive status of the ignition enable control (Fig. 2, step “activate safety locked more” and para [0052], “In the alternative, the safety locked operational mode may be activated by the user. Activation by the user may for example comprise pressing or touching a respective key 5 or keypad for a preset time duration.”. The user activates the lock key to disable operation of the appliance); 
 		cause the one or more alarms to alert the user of the energization of the one or more burners by the one or more actuators based upon the received status of the ignition enable control (Fig. 2, step “trigger safety action” and para [0017], “Therefore, it is of advantage that the safety action at least locks the user control interface to prevent any changes in the operational parameters. If the cooking hob is in the off-state, blocking the activation of the cooking hob is of advantage, whereas if the cooking hob is in an activated operational state, it may be of advantage to block any change or increase of cooking power level, for example.” and para [0031]. The appliance triggers an alarm if someone tries to operate the burner when the appliance is locked).  

Regarding claim 2, Spano teaches the appliance of claim 1 wherein when the ignition enable control is not actuated prior to the energization of the one or more burners by the one or more actuators cause the one or more alarms to alert the user (Fig. 2, while the appliance is in the locked state, if the user fails to input the unlock key prior to the actuation of the burner, then the appliance will trigger an alarm).  

Regarding claim 3, Spano teaches the appliance of claim 1 wherein the controller is configured to switch the appliance between a locked mode and an unlocked mode in response to user input (para [0052], “In the alternative, the safety locked operational mode may be activated by the user. Activation by the user may for example comprise pressing or touching a respective key 5 or keypad for a preset time duration.”.).  

Regarding claim 8, Spano teaches the appliance of claim 3 wherein when in one of the locked mode or unlocked mode, the controller is configured to, in response to de-energizing of the one or more burners by the one or more actuators in response to user input, deactivate the one or more alarms alerting the user (para [0024], “In a variant of the method it may be provided that unlocking, and in particular also locking, requires operating the safety-lock key, keypad, knob, button, control element and the like, for a minimum time duration. In general, involved, i.e. authorized, persons, such as qualified users, are aware of this time duration and will readily activate the safety-lock key within the preset time duration in order to prevent execution of the safety action, the safety action, and thus return to the unlocked state.”. The appliance deactivates the alarms when the user unlocks the appliance).

Regarding claim 15, Spano teaches a method of controlling a cooking appliance (Fig. 1, cooking hob 1), the method comprising: 
one or more actuators controlling one or more burners between an on/off position (Fig. 1, control interface 4, para [0010], “The user control interface may be adapted to input operational parameters, to activate or deactivate the cooking hob and the like.”); and 
operating an ignition enable control between an on status and an off status (Fig. 1, lock/unlock key 5), in response to the on status the user activates the one or more burners to the on position without activating an alarm towards the user to identify an unintentional energization of the one or more burners, and in response to the off status the user activates the alarm when the user activates the one or more burners to the on position (Fig. 2, para [0017], “Therefore, it is of advantage that the safety action at least locks the user control interface to prevent any changes in the operational parameters. If the cooking hob is in the off-state, blocking the activation of the cooking hob is of advantage, whereas if the cooking hob is in an activated operational state, it may be of advantage to block any change or increase of cooking power level, for example.”. The appliance does not activate the alarm if the appliance is in unlock state and activates the alarm if the appliance is in lock state).

Regarding claim 16, Spano teaches the method of claim 15 further comprising a time span upon initiating the ignition enable control to the on status for the user to turn on the one or more burners without activating the alarm (para [0030], “In an embodiment of the present method, it is provided that the safety-locked operational mode is automatically established after a preset idle time of the user control interface. This may be advantageous in situations in which the activated cooking hob is left alone for a certain period of time. In this embodiment, the safety-locked state may be activated if any user actions are detected or registered for a certain time period. A respective idle time may be selectable by the user, in particular via the user control interface.”. The appliance waits for a period of time before the appliance locks. During the wait time, the user can operate the burner without triggering the alarm).  

Regarding claim 17, Spano teaches the method of claim 15 wherein the one or more burners is at least one of gas and electric (para [0009], gas or electric hob).  

Regarding claim 18, Spano teaches the method of claim 15 further comprising deactivating the alarm in response to the user activating the ignition enable control while maintaining the one or more burners in the on position (Fig. 2, para [0017]. The burner was locked to an activate operational state. The unlock action will deactivate the alarm and return the burner to activate operational state).  

Regarding claim 19, Spano teaches the method of claim 15 wherein the cooking appliance is operating in an unlocked mode (Fig. 2, step “return to unlocked mode”).  

Regarding claim 20, Spano teaches the method of claim 15 wherein the alarm is at least one of a visual warning and/or acoustic warning (para [0031], visual and acoustic warnings).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hodapp (Pub. No.: US 2012/0100492 A2) teaches a cooking applicant with a lockout system to prevent unintentional operation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685